 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      FIRS HOME OWNERS ASSOCIATION,
                                                                NO. C19-1130RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER GRANTING
                                                                DEFENDANT’S MOTION TO
11
      CITY OF SEATAC,                                           AMEND ANSWER AND
                                                                AFFIRMATIVE DEFENSES
12
                           Defendant.

13

14
            This matter comes before the Court on “Defendant’s Motion for Leave to Amend Answer
15

16   and Affirmative Defenses.” Dkt. # 48. The motion is an attempt to correct certain deficiencies

17   identified by plaintiff in a pending motion to strike affirmative defenses. Dkt. # 42. Plaintiff
18   argues that the motion does not address all of the issues it raised in the motion to strike and
19
     should therefore be denied as prejudicial and futile. Dkt. # 53.
20
            The source of the alleged prejudice is unclear. Plaintiff identified deficiencies in the
21
     affirmative defenses, and defendant has proactively responded to its criticisms. Plaintiff offers
22

23   no support for its argument that defendant must wait until the Court strikes its affirmative

24   defenses before acknowledging and attempting to correct deficiencies, nor would such a
25   requirement promote the efficient use of the parties’ or the Court’s time. Plaintiff’s claim of
26

27   ORDER GRANTING DEFENDANT’S
     MOTION TO AMEND ANSWER AND
28   AFFIRMATIVE DEFENSES - 1
 1   futility is equally unavailing. Plaintiff concedes that the proposed amendment addresses at least
 2   two of the shortcomings it identified in its motion to strike. The amendment would not,
 3
     therefore, be futile.
 4

 5

 6          For all of the foregoing reasons, defendant’s motion to amend its answer and affirmative

 7   defenses is GRANTED. The Court shall consider plaintiff’s motion to strike in the context of the
 8   amended pleading.
 9

10          Dated this 21st day of January, 2019.

11

12
                                               A
                                               Robert S. Lasnik
13
                                               United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER GRANTING DEFENDANT’S
     MOTION TO AMEND ANSWER AND
28   AFFIRMATIVE DEFENSES - 2
